                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


REGINALD FULLARD,                          )
                                           )
                     Plaintiff,            )
                                           )
              v.                           )              1:20CV100
                                           )
STATE OF NORTH CAROLINA,                   )
et al.,                                    )
                                           )
                     Defendant(s).         )


                                          ORDER

       The Recommendation of the United States Magistrate Judge was filed with the court

in accordance with 28 U.S.C. § 636(b) and, on April 28, 2020, was served on the parties in this

action. (ECF Nos. 13, 14). Plaintiff objected to the Recommendation. (ECF No. 15.)

       The court has appropriately reviewed the portions of the Magistrate Judge’s report to

which objection was made and has made a de novo determination which is in accord with the

Magistrate Judge’s report.        The court therefore adopts the Magistrate Judge’s

recommendation.

       IT IS THEREFORE ORDERED that Plaintiff’s motion for reconsideration, (ECF

No. 11), be DENIED.

       This, the 14th day of May 2020.

                                           /s/ Loretta C. Biggs
                                           United States District Judge




      Case 1:20-cv-00100-LCB-JLW Document 16 Filed 05/15/20 Page 1 of 1
